INCH, Chief Judge.
Action by longshoreman against owner of vessel for personal injuries due to its negligence. Defendant moves to dismiss complaint on ground that, because of plaintiff’s acceptance of compensation *460under Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. § 901 et seq., his rights against defendant have been assigned to his employer and its insurer.
In view of the fact that insurer of plaintiff's employer is also insurer of defendant and the resultant conflict of interests between plaintiff’s employer and its insurer and plaintiff, the assignment of plaintiff’s rights against defendant to his employer and its insurer does not preclude plaintiff from bringing this action and enforcing those rights therein (Czaplicki v. The Hoegh Silvercloud, 351 U.S. 525, 76 S.Ct. 946, 100 L.Ed. 1387). Therefore, defendant’s motion is denied.
Settle order.